April 8, 2010 VIA EDGAR CORRESPONDENCE AND FACSIMILE Ms. Sandy Eisen Division of Corporate Finance United States Securities and Exchange Commission Mail Stop 100 F Street, N.E. Washington, DC 20549-4628 Re: Darling International Inc. Form 10-K for Fiscal Year Ended January 2, 2010 Filed March 3, Response letter dated March 3, 2010 File No. 1-13323 Dear Ms. Eisen: On behalf of Darling International Inc., a Delaware corporation (the “Company”), we are submitting the following response to the Staff’s comment made in its letter of March 31, 2010 (the“Comment Letter”) addressed to the Company in connection with the Company’s Form 10-K for the fiscal year ended January 2, 2010, filed on March3, 2010, and the Company’s response letter dated March 3, 2010. For convenience, the Staff’s comment has been reproduced in bold text in this letter with the Company’s response thereto below such corresponding comment. Form 10-K for the Fiscal Year Ended January 2, 2010 Financial Statements Note 18 – Business Segments, page 86 1. We note your response to comment 1 in our letter dated February 5, 2010, and are unable to agree with your conclusions.Please disclose total revenues for each period discussed, by product, for each of your three primary products: MBM, BFT and YG.It is our view that such disclosure is required in your footnotes under ASC Topic 280-10-50-40.Additionally, we suggest that you consider adding related additional disclosure to your management’s discussion and analysis.We will not object to your complying with this comment on a prospective basis beginning with your Form 10-Q for the first quarter of 2010. In accordance with the Comment Letter, the Company will comply with the Staff’s comment in the Company’s Form 10-Q for the fiscal quarter ended April 3, Should you have any questions regarding the foregoing, please contact the undersigned at (214)746-7864. Very truly yours, /s/ Mary R. Korby Mary R. Korby
